Title: I. Draft Bill, [before 7 December 1801]
From: Jefferson, Thomas
To: 


            
              [before 7 Dec. 1801]
            
            Be it enacted by the Senate & H. of R. of the US. in Congress assembled that The government of the territory of Columbia, (with a reservation of the Constitutional authority of Congress over the same) shall be exercised in manner following
            The powers of legislation shall be vested in a H. of representatives to be chosen annually by the freemen citizens of the sd territory in the separate counties or other divisions into which they are or shall be laid off each county or other division electing a number of representatives proportioned to the number of it’s freemen, according to a ratio to be established by the legislature from time to time. for which purpose a census of the freemen shall be taken in every bissextile year at least. and whensoever by an increase or decrease of the number of freemen the number of representatives shall exceed 75. or fall below 25. the existing ratio shall be altered by the legislature so as to bring it within those limits.
            Every free white male citizen of the US. of full age residing within the territory and paying a tax to the same, or being a member of it’s militia, shall be a freeman of the territory & after a year’s residence in his town or division next preceding an election of represent shall be capable of electing or being elected a representative for the same.
            The H. of R. shall chuse it’s own Speaker & other officers, and shall by law prescribe the time, places & manner of holding elections. it shall meet on the 1st day of July, or if that be Sunday then on the next day in every year after that of 1802, and at other times on it’s own adjmt or the call of it’s Governor or of the Presidt. of the US. it shall be the judge of the qualification of it’s own members, & a Majority shall constitute a Quorum to do business; but a small number may adjourn from day to day & may be authorized to compel the attendance of absent members in such manner & under such penalties as it may have provided. it may determine the rules of it’s own proceedings, punish it’s members for disorderly behavior, & with the concurrence of two thirds, expel a member. it shall keep a journal of it’s proceedings, & from time to time publish the same; & the Yeas & Nays of the members on any question, shall, at the desire of one fifth of those present, be entered on the journal.
            No compensation shall be allowed for their services until it shall have been enacted into a law by one legislature, and repassed by a second legislature after the intervention of an election, which compensation so allowed shall be payable out of the Treasury of the territory. they shall in all cases, except Treason, felony & breach of the peace, be privileged from arrest during their attendance at the session of their house, & in going to & returning from the same; & for any speech or debate therein, they shall not be questioned in any other place. no representative shall during the time for which he was elected be appointed to any civil office: and no person holding any office under the US. or the territory shall be a member of the sd house during his continuance in office.
            Every bill shall, before it becomes a law, have passed the H. of R. at two several sessions, one month at least intervening between them, and at three several readings on three several days each: unless in the opinion of two thirds of the house the case be urgent; in which case the bill may be introduced at any time after the day of it’s first passage, and proceed on to it’s second passage. every bill, or resolution (excepting decisions on elections, or votes which respect the members or officers of the house & no others) shall also, before it become a law or take effect be presented to the President of the US. if he approve, sign & return it within 10 days it shall become a law; but if not, it shall not be a law. and in all cases & at all times the legislature of the US. shall have a power to repeal by law, but not to modify any law passed by the legislature of the territory.
            The legislature of the territory shall have power to pass all laws which the freemen of the territory might themselves pass of natural right & which are not restrained from it by this act, nor from the states of the union by the constitution of the US.
            The privilege of the writ of Hab. corp. shall not be suspended, unless when in cases of rebellion or invasion the public safety may require it. no bill of attainder or ex post facto law shall be passed. no money shall be drawn from the treasury but in consequence of appropriations made by law: and a regular statement & account of the reciepts & expenditures of all public money, shall be published from time to time.
            The Executive power shall be vested in a Governor of the territory to be nominated, & by & with the advice & consent of the Senate of the US. appointed & commissioned by the President of the US. or in case of his temporary inability, by a Lieutenant Governor to be nominated, appointed & commissioned in like manner & for each special occasion.
            No person, except a freeman of the sd territory, who is now a citizen of the US. or shall be a natural born citizen, and who shall have attained the age of 30. years shall be capable of the office of governor or Lieutenant governor.
            The Governor shall at stated times recieve for his services a compensation from the treasury of the territory which shall be fixed by the legislature at their first & second session in every bissextile year, and shall be changed at no other time, and he shall not receive, while in office, any other emolument from the territory, or from the US. or any of them.
            Before he enter on the execution of his office, he shall solemnly swear or affirm that he will support the constn of the US. & faithfully execute the office of Governor of the territory of Columbia.
            He shall be commander in chief of the militia of the sd territory, shall have power to grant reprieves & pardons for offences against the territory, and shall appoint & commission all officers of the territory, whose appointments are not herein otherwise provided for, and which shall be established by law. but the legislature may by law vest the appointment of any such officers as they think proper, in other persons, themselves excepted.
            He shall from time to time give to the H. of R. information of the state of the territory, & recommend to their consideration such measures as he shall judge necessary & expedient: he may on extraordinary occasions convene the H. of R. & shall take care that the laws be faithfully executed.
            The judicial power shall be vested in such courts as the legislature may from time to time ordain & establish.
            The judge or judges of the supreme court shall be nominated, & by & with the advice & consent of the Senate of the US. shall be appointed & commissioned by the President of the US. shall hold the sd office during life, unless removed by the President of the US. on the application of two successive legislatures between which an election shall have intervened. they shall at stated times recieve from the treasury of the territory a compensation for service which shall not be diminished during the sd term.
            No person shall be held to answer for a capital or otherwise infamous crime, unless on a presentment or indictmt of a grand jury, except in the militia when in actual service in time of war or public danger; nor shall any person be subject for the same offence to be twice put in jeopardy of life or limb; nor shall be compelled in any criminal case to be witness against himself, nor be deprived of life, liberty or property without due process of law; nor shall private property be taken for public use without just compensation.
            In all criminal prosecutions, the accused shall enjoy the right to a speedy & public trial, by an impartial jury of the vicinage, and to be informed of the nature & cause of the accusation; to be confronted with the witnesses against him; to have compulsory process for obtaining witnesses in his favor & to have the assistance of counsel for his defence.
            In suits at common law, where the value in controversy shall exceed 20. Dollars, the right of trial by jury shall be preserved.
            Excessive bail shall not be required, nor excessive fines imposed nor cruel & unusual punishment inflicted.
            No law shall be made respecting an establishment of Religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press, otherwise than by a liability to private action for falsehood in point of facts; or abridging the right of the people peaceably to assemble, & to petition for a redress of grievances. nor shall the right of the people to keep & bear arms be infringed; nor shall a souldier, in time of peace be quartered in any house without the consent of the owner, nor in time of war, but in a manner to be prescribed by law.  The right of the people to be secure in their persons, houses, papers & effects, against unreasonable searches & seizures, shall not be violated, & no warrants shall issue, but upon probable cause, supported by oath or affirmation, & particularly describing the place to be searched, & the persons or things to be seized.
            And for carrying this government into effect, be it further enacted that the Marshal of the sd territory by himself or his deputies shall cause to be assembled on the 1st. Monday in January next at the usual place of holding the court of their respective counties all the free white male inhabitants of 21 years of age, citizens of the US. who shall have resided one whole year then last past in the sd territory, then & there to chuse 15. representatives for their county, qualified as themselves, and to make return thereof to the Presidt. of the US. which sd representatives shall on the 30th. day after their election meet at such place in the city of Washington as the President of the US. shall direct, then & there to hold their first session: one calendar month after the end of which first session, they shall meet at the same place, or any other to which they shall have adjourned to hold their 2d. session: ten days after the end of which 2d. session the present government of the said territory, & all offices & authorities exercised under it shall cease; and so much of all acts of Congress as authorized the organization or appointments now existing shall stand repealed: and that the sd legislature shall make provision for taking a census of the persons qualified as freemen by this act, and for the election of a new house [of re]presentatives according to the same to be assembled on or before the 1st day of October next, at which time [the office of those] first chosen shall cease; & that the governor first to be appointed shall recieve until the first bissextile year a compensation of 2500. D. to be paid out of monies which shall be provided for that purpose by the legislature, after which time his salary shall be regulated by law as herein before provided.
          